Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 25 February 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My Dear General
                            Morris town february the 25th 1781
                        
                        Inclosed I Have the Honor to Send An Intelligence that is just Now Come to Hand—Whatever May Be the Object
                            of this Expedition, it will Be Highly Important for Duke of Lauzun’s Legion to Hear of it As Soon As possible. Lauzun May
                            Be at Rhode island—His Lieutenant Colonel is Also a Very Good officer.
                        Mons. de Murnan Will Be the Bearer of this And Ride Day and Night—Having No Men And Believing the Expedition
                            Would Be a Short one, He Has joined Me and Upon My Refusal goes for Your Excellency’s Leave—Independent of the Importance
                            of this letter, I like Better to Let Him Ride post, than to Undeceive Him as to our destination.
                        You Have not Said to Me, My dear General, When You Intend Going to Rhode island—in Case it Was postponed
                            Untill you Hear of our Succès or Failure, Nothing on My part Would Be Wanting to join you Speedily as Soon as My presence
                            with the troops would not Be Necessary, if Your Excellency directed me to do So. With the Most tender Affection and
                            Highest Respect I Have the Honor to Be My dear general Your Most obedient Humble Servant
                        
                            Lafayette
                        
                        
                            I Beg leave to Request My Respects to Mrs Washington Mrs Hamilton and Compliments to the family.
                        

                     Enclosure
                                                
                            
                                Dear Colonel
                                Friday 11 OClock P.M. Feby 23d 1781
                            
                            I have just now heard a piece of news which renders me very uneasy—There is about 300 Cavalry of the
                                Enemie gon on Long Island, from intelligence going to the Easterd, at same time a number of Boats went up the sound,
                                Sir Hary this day seed them off, which Vessels were to carrie them accross the sound, & supposed their Object
                                is His Excellency Genl Washington (God grant they may be disapointed) I hear he is gon to the Eastward, how true I
                                know not, but if it be so, you will be best judge, how far an immediate Express is requesite, with
                                timely notice to the Troops on the lines on the East side of Hudson & on the Sound.
                            They are a good deal perplext in New York on Account of five large sail being seen off, which has drove
                                in all their Crowssers & small Craft, they highsted signals for them to come in, on which they stood to Sea I
                                am with Respect Dear sir Your Obedient Humble Servant
                            
                                John Adam
                                Comy Prisrs
                            
                        
                        
                    